Citation Nr: 0808299	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-32 641	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 23 to October 
27, 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Cleveland, Ohio.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for a disability 
of the right knee.  For the reasons set forth below, his 
claim for service connection for a back disability is being 
REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran sustained an injury to his right patella 
prior to service.

2.  On a medical history form completed prior to his 
induction, the veteran reported that he experienced pain in 
the vicinity of his right patella with changes in the 
weather; on examination at induction, no objective 
abnormalities were identified.

3.  During service, the veteran complained of increased 
discomfort in the vicinity of his right knee; x-rays were 
performed, and he was diagnosed with traumatic arthritis.

4.  The record contains competent evidence indicating that 
the veteran's pre-existing right knee disability may have 
undergone a chronic or permanent worsening during service, 
beyond the natural progress of the condition.




CONCLUSION OF LAW

Traumatic arthritis of the right knee can be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).
 
Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 
38 C.F.R. § 3.322 (2007).

In the present case, the evidence shows that no defects, 
infirmities, or disorders of the right knee were objectively 
identified when the veteran was examined for induction into 
service in August 1961.  Thus, he is entitled to the 
presumption of soundness.

As to whether the presumption has been rebutted, the Board 
finds that there is clear and unmistakable evidence that the 
veteran had a right knee disability prior to service.  The 
veteran himself has reported on multiple occasions, including 
in November 1960 and September 1961, that he injured (more 
specifically, fractured) his right patella prior to service.  
Further, his private physician, Richard Blackburn, D.O., 
opined in February 2006 that it is "certain" that the 
veteran sustained an injury to his right knee prior to his 
induction into the military.
 
As noted above, however, the Board can conclude that the 
presumption of soundness has been rebutted only if there is 
also clear and unmistakable evidence that the condition was 
not aggravated by service.  See discussion, supra.  Here, the 
Board finds no such evidence.  On a form completed in 
connection with his induction into service, the veteran 
reported that he experienced pain in the vicinity of his 
right patella with changes in the weather.  Subsequently, 
after about a week of active duty, he began to complain of 
increased discomfort in the vicinity of his right knee, 
including pain, tenderness, and swelling.  Based on a review 
of the veteran's medical and military history, Dr. Blackburn 
has opined that it is "more likely than not" that physical 
training in service aggravated the veteran's pre-existing 
right knee disability and "caused additional damage to his 
knee."

In light of the evidence of increased symptomatology during 
service and the opinion from Dr. Blackburn, the Board cannot 
conclude that the evidence "clearly and unmistakably" 
(i.e., undebatably) refutes a finding of aggravation.  Thus, 
the presumption of soundness is not rebutted.  Accordingly, 
and because the veteran was diagnosed with a chronic knee 
disorder during service (i.e., traumatic arthritis; see 
38 C.F.R. § 3.309(a) (2007)), and the statement from Dr. 
Blackburn indicates that the veteran continues to experience 
knee difficulties attributable to the in-service disorder, 
the Board will grant the claim for service connection.  The 
appeal is allowed.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for traumatic arthritis of the 
right knee.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the information and evidence necessary to 
substantiate their claims.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  Here, although the veteran is 
alleging that he has back disability secondary to right knee 
disability (which the Board has now determined is service 
connected), he has not been provided notice of the 
information and evidence necessary to substantiate a claim 
for secondary service connection.  38 C.F.R. § 3.310.  This 
needs to be corrected.

In February 2006, the veteran's private physician, Dr. 
Blackburn, offered an opinion to the effect that the veteran 
had back problems attributable to poor gait resulting from 
right knee disability.  In offering that opinion, Dr. 
Blackburn did not comment upon the significance, if any, of a 
left knee injury the veteran sustained in January 2000.  Nor 
did he discuss past medical evidence, including evidence from 
a Dr. Frederick H. Armbrust, dated in January 2000, 
indicating that the veteran exhibited a normal gait, or 
subsequent evidence, including evidence from a Dr. Beverly 
Epstein, dated in September 2006, indicating that the 
veteran's present gait deviations and lumbago are due to 
peripheral neuropathy.  Under the circumstances, the Board 
finds it necessary to obtain another opinion.  38 C.F.R. 
§ 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative relative to 
the claim remaining on appeal.  Among other 
things, the letter should contain notice of 
the information and evidence necessary to 
substantiate a claim for secondary service 
connection.  The veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his back.  
After reviewing the claims file, examining 
the veteran, and conducting any testing 
deemed necessary, the examiner should 
identify the disabilities affecting the 
veteran's back and render an opinion, with 
respect to each such disability, as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the disability is due to, or 
has been chronically or permanently worsened 
by, the veteran's service-connected right 
knee disability.  In so doing, the examiner 
should discuss the significance, if any, of 
the left knee injury the veteran sustained 
in January 2000; the evidence from a Dr. 
Frederick H. Armbrust, dated in January 
2000, indicating that the veteran exhibited 
a normal gait at that time; the evidence 
from a Dr. Beverly Epstein, dated in 
September 2006, indicating that the 
veteran's gait deviations and lumbago are 
due to peripheral neuropathy; and the 
opinion from Richard Blackburn, D.O., dated 
in February 2006, to the effect that it is 
"more likely than not" that the veteran's 
service-connected right knee condition 
contributed to the development of his 
current back difficulties.  If the examiner 
concludes that the veteran has deficits of 
the back that are unrelated to the service-
connected right knee disability, and other 
deficits that are related, the examiner 
should state that in the report of the 
examination and should offer an opinion as 
to which of the veteran's back deficits, if 
any, are at least as likely as not (i.e., 
are 50 percent or more likely) due to 
service-connected knee disability, and which 
are more likely attributable to other 
causes.  A complete rationale should be 
provided for all opinions expressed.

3.  Thereafter, take adjudicatory action on 
the claim for service connection for a back 
disability.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.310 (see Claims Based on Aggravation of 
a Nonservice-Connected Disability, 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310)), and a discussion of the 
evidence received since the last SSOC was 
issued in August 2006.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


